Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/30/2021 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 9, 10, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2015/0005575 A1).
As to claim 1, Kobayashi teaches a method of correcting an error of an optical sensor (1) comprising a light source (4) and an image sensor (11), the method comprising: (See Abstract ¶0065, ¶0066; Fig. 1)
acquiring (11) an image of the material (not shown) by the image sensor (11); and (See ¶0066; Fig. 1)

correcting (23) an error of a distance between the light source (4) and the image sensor (11) of the optical sensor (1) based on a gradation of the acquired image of the material (not shown). (See Abstract ¶0068, ¶0069, ¶0072; Fig. 1)
The optical sensor (1), which is an endoscope includes the light source (4) and the image sensor (11), that measures the distance from the endoscope to the material (not shown). Because the light source and the image sensor are included the endoscope, the distance from the endoscope to the material is equivalent to the distance of the light source and the image sensor of the claimed invention. 
The Specification recites in ¶0042 “An optical sensor 10 includes a light source 11 and an image sensor 12.” It also recites in ¶0047 “When image data is generated as the light emitted by the light source 11 to be corrected is reflected by the preset material and the reflected light is detected by the image sensor 12,…” Therefore, the distance from the endoscope to the material is equivalent to the distance of the light source and the image sensor of the claimed invention. 
Kobayashi does not explicitly teach in this embodiment emitting light to a material (not shown) by driving the light source; 
However, Koyabayshi does teach in another embodiment emitting light to a material (not shown) by driving (301) the light source (4); (See ¶0124; Fig. 16)
The light intensity control section (301) drives the light source (4) by controlling the light intensity applied to said light source. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of the first embodiment of Koyabayshi emitting light to a material by driving the light source. 
The advantage of this inclusion is to accurately correct the gradation of an image of a material under test. 
As to claim 2, Kobayashi also teaches the method, wherein the emitting (22) of the light comprises adjusting a brightness of the light emitted by the light source (4) to correspond to a preset brightness prior to emitting the light from the light source. (See ¶0066, ¶0072, ¶0090, ¶0104 Lines 01-06; Figs. 1, 10)
The light distribution pattern determination section (21) adjusts by increasing and decreasing the brightness of the emitted light source (4) to highlight specific areas of a material through the polarization means (13). 
As to claim 3, Kobayashi also teaches the method of claim 1, wherein the correcting (23) of the error comprises: (See ¶0072; Fig. 1)
detecting (21) a change in the distance between the light source (4) and the image sensor (11) from a preset distance based on the gradation of the image of the material; and (See ¶0072, ¶0100, ¶0103 Lines 06-15; Fig. 1)
correcting (23) the error of the distance between the light source and the image sensor based on the detected change in the distance. (See ¶0072, ¶0100, ¶0103 Lines 06-15; Fig. 1)
As to claim 9, Kobayashi also teaches the method, further comprising displaying (3) a detection area of the image sensor (11) prior to error correction of the light source (14) and a detection area of an error-corrected image sensor. (See ¶0067, ¶0073; Fig. 1)
As to claim 10, Kobayashi also teaches an apparatus (2) configured to correct an error of an optical sensor (1) comprising a light source (4) and an image sensor (11), the apparatus comprising: (See ¶0066, ¶0067; Fig. 1)
a processor (2) configured to: (See ¶0067; Fig. 1)
The apparatus (2) is also the processor. 
correct (23) an error of a distance between the light source (4) and the image sensor (11) of the optical sensor (1) based on a gradation of a material (not shown) image acquired by the image sensor. (See ¶0068, ¶0069, ¶0072; Fig. 1)
Kobayashi does not explicitly teach in this embodiment drive the light source (4) to emit light to a material (not shown).
However, Koyabayshi does teach in another embodiment drive (301) the light source (4) to emit light to a material (not shown); (See ¶0124; Fig. 16)
The light intensity control section (301) drives the light source (4) by controlling the light intensity applied to said light source. 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of the first embodiment of Koyabayshi emitting light to a material by driving the light source. 
The advantage of this inclusion is to accurately correct the gradation of an image of a material under test. 
As to claim 11, Kobayashi also teaches the apparatus further comprising a storage configured to store information including one or more of a preset brightness of light emitted by a light source (4) of a preset optical sensor (11), position information of preset points, a preset slope between the preset points, a preset contour slope between the preset points, and a preset distance between a light source and an image sensor. (See ¶0066, ¶0072, ¶0090, ¶0104 Lines 01-06; Figs. 1, 10)
As to claim 12 Kobayashi also teaches the apparatus, wherein the processor (2) is further configured to adjust a brightness of the light source (4) to correspond to a preset brightness prior to emitting the light to the material (not shown). (See ¶0066, ¶0072, ¶0090, ¶0104 Lines 01-06; Figs. 1, 10)
As to claim 13, Kobayashi also teaches the apparatus (2), wherein the processor is further configured to:
detect (21) a change in the distance between the light source (14) and the image sensor (11) compared to a preset distance based on the gradation of the material image; and (See ¶0072, ¶0100, ¶0103 Lines 06-15; Fig. 1)
correct (23) the error of the distance between the light source (14) and the image sensor based on the detected change in the distance. (See ¶0072, ¶0100, ¶0103 Lines 06-15; Fig. 1)


Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
As to claims 9, 19, Kobayashi teaches the method and apparatus of claims 1, 10, in which this claim depends on.
Kobayashi does not explicitly teach further comprising a display configured to display a detection area of the image sensor prior to error correction of the light source and a detection area of an image sensor reset by the processor.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “further comprising a display configured to display a detection area of the image sensor prior to error correction of the light source and a detection area of an image sensor reset by the processor,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kobayashi further comprising a display configured to display a detection area of the image sensor prior to error correction of the light source and a detection area of an image sensor reset by the processor.
The advantage of this inclusion is compare the image of the area before the correction for an accurate measurement of the distance. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ying (CN 1584918A).
As to claim 20, Kobayashi teaches an apparatus comprising:
an optical sensor comprising a light source (14) and an image sensor (11); and (See ¶0066, ¶0067; Fig. 1)
a processor (2) configured to: (See ¶0067; Fig. 1)
drive the light source (4); (See ¶0067; Fig. 1)
correct (23) an error of a distance between the light source (4) and the image sensor (11) of the optical sensor based on a gradation of a material (not shown) image acquired by the image sensor; and
Kobayashi does not explicitly teach estimate bio-information based on image data acquired with respect to an object by the image sensor of the optical sensor. 
However, Ying does teach in an analogous art estimate bio-information based on image data acquired with respect to an object by the image sensor of the optical sensor. (See Abstract ¶0009-¶0025)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Kobayashi estimating bio-information based on image data acquired with respect to an object by the image sensor of the optical sensor. 

The advantage of this inclusion is to automatically gradation of spherical biological materials using machine vision or image processing technology can be corrected in real time.

Allowable Subject Matter
Claims 4-8 and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, 14, Even though Kobayashi teaches the method and apparatus of claims 3 and 13 respectively, neither prior art teaches alone or in combination wherein the correcting of the error comprises obtaining a slope between preset points based on an intensity of light detected by the image sensor; and
detecting the change in the distance between the light source and the image sensor based on the obtained slope and a preset slope.
	Claims 5 and 15 are also objected due to their dependency of claims 4 and 14 respectively.
	As to claim 6, 16, Even though Kobayashi teaches the method and apparatus of claims 3 and 13 respectively, it does not teach alone or in combination wherein the correcting of the error comprises resetting coordinates of a detection area of the image sensor with respect to the light source based on the detected change in the distance between the light source and the image sensor.
As to claim 7, 17, Even though Kobayashi teaches the method and apparatus of claims 3 and 13 respectively, it does not teach alone or in combination wherein the emitting of the light comprises driving another light source configured to emit light of a same wavelength as the light source, and wherein the correcting of the error further comprises:
detecting contour lines at positions corresponding to preset contour points from the image of the material;
obtaining a contour slope between the detected contour lines; and
detecting the change in the distance between the light source and the image sensor based on the obtained contour slope and a preset contour slope.	
Claims 8 and 18 are also objected due to their dependency of claims 7 and 17 respectively.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                    


/Michael A Lyons/Primary Examiner, Art Unit 2877